United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 11, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-60962
                          Summary Calendar



ANGELICA PANOVA-BOHANNAN,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                         --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        (BIA No. A77-802-997)
                         --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Petitioner Angelica Panova-Bohannan (“Panova”), a native and

citizen of Uzbekistan, petitions this court for review of the Board

of Immigration Appeal’s (“BIA”) affirmance of the Immigration

Judge’s (“IJ”) final order of removal. Panova concedes that she is

removable but argues that the IJ erred in denying her contested

motion to terminate the removal proceedings to allow her to apply

for an adjustment of status.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
      On a petition for review of a BIA decision, we review factual

findings for substantial evidence and questions of law de novo.

Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001).                     “We

accord   deference     to    the    BIA’s    interpretation      of    immigration

statutes unless the record reveals compelling evidence that the

BIA’s interpretation is incorrect.”            Mikhael v. INS, 115 F.3d 299,

302 (5th Cir. 1997).        Under this standard, we shall not substitute

our   judgment   for   that    of    the     BIA,    but   we   must   reject   any

interpretation    by   the    BIA    that    is     arbitrary,    capricious,     or

manifestly contrary to a statute. Chevron, U.S.A., Inc. v. Natural

Resources Defense Council, 467 U.S. 837, 844 (1984).                   We generally

review the decision of the BIA, but when, as here, the BIA adopts

the IJ’s decision without opinion, we review the decision of the

IJ.   Mikhael, 115 F.3d at 302.

      The BIA has consistently held that “so long as the enforcement

officials of the Service choose to initiate proceedings against an

alien and to prosecute those proceedings to a conclusion, the

immigration judge and the Board must order deportation if the

evidence    supports    a    finding    of    deportability       on    the   ground

charged.”   In re Yazdani, 17 I. & N. Dec. 626, 630 (BIA 1981); see

also In re Singh, 21 I. & N. Dec. 427, 435 (BIA 1996); In re Wong,

13 I. & N. Dec. 701, 703 (BIA 1971).                 Panova’s argument to the

contrary is without merit.           It is true that the BIA terminated

removal proceedings after aliens were found to be removable by



                                        2
immigration judges in the two cases Panova has cited, In re

Rodriguez-Ruiz, 22 I. & N. Dec. 1378 (BIA 2000) and In re Perez, 22

I. & N. Dec. 1325 (BIA 2000), but the terminations in those cases

were    not    discretionary.      Rather,     they   were   based    on   BIA

determinations that the aliens in question were not, in fact,

removable.      See id.

       Under the ubiquitous Chevron analysis, the BIA’s position is

entitled to deference.          Nothing in the relevant statutes and

regulations gives immigration judges or the BIA the discretionary

authority to terminate removal proceedings when the alien is

determined to be removable on the grounds charged by the INS.              See

8 U.S.C. § 1229a; 8 C.F.R. §§ 1003.1-1003.109.          Immigration law on

this point is mandatory.          “At the conclusion of the [removal]

proceeding the immigration judge shall decide whether an alien is

removable from the United States.”             8 U.S.C. § 1229a(c)(1)(A)

(emphasis added). The Attorney General is given wide discretion to

decide whether to prosecute removal proceedings.             See 8 U.S.C. §

1252(g).      Immigration regulations give enforcement officials, not

immigration judges or the BIA, discretionary authority to terminate

removal    proceedings    or    move   for   the   termination   of   removal

proceedings.      See 8 C.F.R. § 1239.2; see also 8 C.F.R. § 1239.1.

In particular situations, the regulations allow immigration judges

to terminate removal proceedings when an alien has a pending

naturalization application, but provide that “in every other case,

the removal hearing shall be completed as promptly as possible.”

                                       3
8 C.F.R.    § 1239.2(f).    Accordingly, the BIA’s position is not

arbitrary, capricious, or manifestly contrary to the statute and is

entitled to deference.     See Lopez-Telles v. INS, 564 F.2d 1302,

1304 (9th Cir. 1977); see also Chevron, 467 U.S. at 844.   As the IJ

did not have discretionary authority to terminate the removal

proceedings against Panova, he did not err in denying her motion to

terminate them.

     Panova’s petition for review is

DENIED.




                                 4